Citation Nr: 1032943	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-50 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from January 1949 to October 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

The RO has conceded that the Veteran was exposed to acoustic 
trauma during service while working as a senior aircraft 
mechanic.  The Veteran was afforded a VA audiological examination 
in November 2008.  Hearing loss within the meaning of 38 C.F.R. 
§ 3.385 was demonstrated.  Although the examiner was able to 
conclude that non-military etiologies contributed to his current 
hearing loss and tinnitus, the examiner indicated that he could 
not determine whether his military noise exposure also 
contributed to current hearing loss and tinnitus without 
resorting to speculation.  The Veteran's representative has 
asserted that this VA examination, since it is equivocal, is 
inadequate, and the Veteran should be reexamined.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

Medical evidence which merely indicates that the alleged disorder 
may or may not exist or may or may not be related, is too 
speculative to establish the presence of the claimed disorder or 
any such relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Further, once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In light of the foregoing, the Board finds that the Veteran 
should be afforded another VA examination conducted by another VA 
examiner who should opine as to whether current hearing loss and 
tinnitus are related to inservice acoustic trauma.  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  The examiner should obtain 
the Veteran's auditory thresholds at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz, and speech recognition scores 
based on the Maryland CNC tests.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that the Veteran's currently diagnosed 
bilateral hearing loss and tinnitus had 
their clinical onset during service or are 
related to any in-service disease, event, 
or injury.  The examiner should also 
indicate if hearing loss was manifest in 
the initial post-service year.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or sufficiently 
answered, AMC should return the case to the 
examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claim 
on appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a supplemental 
statement of the case as to the issue on appeal, 
and afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



